Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 is cancelled.
Claims 2-14 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 2-14 are allowable over the prior art of record.
The examiner has found that the prior art of record does not teach, suggest, or render obvious, inter alia, the specific combination of a system, a method, or a non-transitory computer readable medium including a program, which when executed by a circuitry of a system, causes the circuitry to: for each of a plurality of application programs, store relational information indicating a relationship between a plurality of users, each identified by a user identifier; in response to a request by a first user of the plurality of users from a first application program of the plurality of application programs, extract, for each of the plurality of application programs, one or more user identifiers of one or more users, in which the relationship between a user and the first user meets a predetermined condition based on the relational information; output the extracted one or more user identifiers to the first application program; and cause information corresponding to the extracted one or more user identifiers to be displayed on a client terminal of the first user, wherein the information is displayed such that one or more application programs of the plurality of application programs, in which the relationship between the user corresponding to the user identifier and the first user meets the predetermined condition, are identified, and the information simultaneously with an indication of the relationship between the user corresponding to the user identifier and the first 

These reasons, in conjunction with the other limitations of the independent claims, put this case in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia Baturay whose telephone number is (571) 272-3981. The examiner can normally be reached at 7am – 4pm, Mondays – Thursdays, Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/Alicia Baturay/
Primary Examiner, Art Unit 2441

January 11, 2022